Evans, J.
The plaintiff brought her action for damages for alleged conversion of a diamond ring. The defendants were pawnbrokers, and purchased a diamond ring from one Schommer. The plaintiff alleged that the ring was stolen from her by Slattery, alias Schommer. The disputed points in the evidence were the identity of Schommer, the identity of the ring, and the. value thereof. There was a verdict for the plaintiff. Thereafter, the trial co.urt sustained a motion for a new trial, on the ground that the defendants had not had a fair trial. This appeal by plaintiff is from such order. It is urged that the action of the trial court was an abuse of discretion. We are at all times reluctant to reverse an order. granting a new trial. The boundary line of discretion of the lower court is not very distinctly marked. The evidence in this case was circumstantial. Some evidence of doubtful, competency was *1256received. The verdict of the jury was equal iu amount to the maximum guess of value. It was double the amount of the original cost of plaintiff’s ring, and three times the amount received by defendant therefor. This fact was by no means controlling on the question 'of a new trial, but was entitled to consideration by the trial court, in connection with all the circumstances of the trial. The appellant urges upon our attention certain alleged facts outside of the record, to the effect that the trial court considered information received by him after the verdict. The record discloses nothing of such kind. Needless to say that we can give no consideration to such alleged fact. Nor are we able to say upon this record that there was an abuse of discretion. The order granting a new trial is, therefore, —Affirmed.
Weaver, C. J., Preston and Salinger, JJ., concur.